DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-7, Claims 1-13 in the reply filed on 10 February 2021 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1 May 2018 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both end wedge and front operator in Fig. 2 and reference character “320” has been used to designate both wedge body and front wedge in Fig. 13.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 448 from Page 30, line 5 in Figure 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities:
In Page 14, line 15, “FIG. 1” should read --FIG. 8--.
In Page 30, lines 21-22, “second first horizontal wedge 460” should read --second horizontal wedge 460--.
In Page 31, lines 12, 13, 15-16, “first horizontal wedge 40” should read --second horizontal wedge 460--.
In Page 35, lines 10-11, “within the hole 420 of the first horizontal wedge 400 so as to bias the first horizontal wedge 400” should read --within the hole 450 of the first horizontal wedge 430 so as to bias the first horizontal wedge 430”
In Page 35, lines 12-13, “within the hole 450 of the second horizontal wedge 430 so as to bias the second horizontal wedge 430” should read --within the hole 480 of the second horizontal wedge 460 so as to bias the second horizontal wedge 460--
Appropriate correction is required.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
With respect to Claim 1, “an internal thread configured to receive threadedly the threaded portion” should read --an internal thread configured to threadably receive the threaded portion--.
With respect to Claim 10, “configured such motion of the middle wedge” should read --configured such that motion of the middle wedge--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore (US 2016/0353597 A1).
	With respect to Claim 1, Gilmore (Figs. 1-9; annotated Fig. 1 on Page 6) discloses device comprising:
a body (22) having a first end (22a), a second end (22b) opposite the first end (22a), a middle portion between the first and second ends (22a, 22b), a longitudinal axis, and a hole (72) extending axially through at least a portion of the body (22) along the longitudinal axis thereof,
a front wedge (32, 70) having a hole (70a) extending therethrough and a face (42), the front wedge (32, 70) being positioned at the first end (22a) of the body (22) such that the hole (70a) of the front wedge (32, 70) is aligned with the hole (72) of the body (22);
a body wedge (34) having a first face (44) and a second face (46), the body wedge (34) being positioned adjacent the front wedge (32, 70) and adjacent the body (22), the first face (44) of the body wedge (34) being flush with the face (42) of the front wedge (32, 70), wherein the first face (44) of the body wedge (34) and the face (42) of the front wedge (32, 70) are configured such that motion of the front wedge (32, 70) toward the second end (22b) of the body (22) causes motion of the body wedge (34) away from the body (22) in a first (lateral) direction that is perpendicular to the longitudinal axis exhibiting a compressed configuration as shown in Figs. 6-7 (see Paragraph 0045);
a ratchet (66, a threaded screw; see Paragraph 0039) having an interface (66a) portion and a threaded portion (66b), the ratchet (66) being positioned within the hole (72) of the body (22) and within the hole (70a) of the front wedge (32, 70), the ratchet (66) and the hole (70a) of the front wedge (32, 70) being sized and shaped such that motion of the ratchet (66) along the longitudinal axis of the body (22) toward the second end (22b) of the body (22) causes corresponding motion of the front wedge (32, 70) along the longitudinal axis of the body (22) toward the second end (22b) of the body (22); and

With respect to Claim 5, Gilmore (Figs. 1-9; annotated Fig. 1 on Page 6) discloses the limitations set forth in Claim 1 and further comprising at least one attachment point (30; holes) configured for attaching the device to an underlying structure. See Paragraphs 0032-0033.
	With respect to Claim 6, Gilmore (Figs. 1-9; annotated Fig. 1 on Page 6) discloses the limitations set forth in Claim 1 and that the face (42) of the front wedge (32, 70) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), wherein the first face (44) of the body wedge (34) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), and wherein the second face (46) of the body wedge (34) is a ramped face that is inclined with respect to the longitudinal axis of the body (22).
With respect to Claim 8, Gilmore (Figs. 1-9; annotated Fig. 1 on Page 6) discloses the limitations set forth in Claim 1 and further comprising a middle wedge (36) having a first face (48), a second face (50) opposite the first face of the middle wedge, and a slot extending through the middle wedge (36) from the first face (48) of the middle wedge to the second face (50) of the middle wedge, the slot being configured to receive the body (22) therein, wherein the body (22) is positioned within the slot of the middle wedge (36) such that the middle wedge is aligned with the middle portion of the body (22) and such that the first face (48) of the middle wedge (36) abuts the second face (46) of the body wedge (34).  
	With respect to Claim 9, Gilmore (Figs. 1-9; annotated Fig. 1 on Page 6) discloses the limitations set forth in Claim 8 and that the device is configured such that motion of the front wedge (32, 70) toward the second end (22b) of the body (22)  forces the front wedge (32, 70) against the body wedge (34) and forces the body wedge (34) against the middle wedge (36), whereby the front wedge (32, 70) and the middle wedge (36) press against the body wedge (34) from opposite sides, and whereby the pressure exerted on the body wedge (34) by the front wedge (32, 70), the pressure exerted on the body wedge (34) by the middle wedge (36), engagement between the face (42) of the front wedge (38, 70) and the first face (44) of the body 

    PNG
    media_image1.png
    539
    870
    media_image1.png
    Greyscale

Claim 10, Gilmore (Figs. 1-9; annotated Fig. 1 on Page 6) discloses the limitations set forth in Claim 9 and further comprising an end wedge (40) attached to the second end (22b) of the body (22), the end wedge (40) including a face (56) that is inclined with respect to the longitudinal axis of the body (22); and
a second body wedge (38) having a first face (52), a second face (54) opposite the first face (52) of the second body wedge (38), and a slot extending through the second body wedge (38) from the first face (52) of the second body wedge to the second face (54) of the second body wedge, the body (22) being received within the slot of the second body wedge (38), the second body wedge (38) being positioned adjacent the end wedge (40), the first face (52) of the second body wedge being flush with the second face (50) of the middle wedge (36), and the second face (54) of the second body wedge being flush with the face (56) of the end wedge (40),
wherein the first face (52) of the second body wedge (38), the second face (54) of the second body wedge (38), the second face (50) of the middle wedge (36), and the face (56) of the end wedge (40) are configured such that motion of the middle wedge (36) toward the second end of the body (22b) causes motion of the second body wedge (38) away from the body (22) in the first (lateral) direction exhibiting the compressed-configuration as shown in Figs. 6-8. See Paragraph 0045.
With respect to Claim 12, Gilmore (Figs. 1-9; annotated Fig. 1 on Page 6) discloses the limitations set forth in Claim 8 and that the internal thread (72a) is formed within the hole (72) of the body (22).
With respect to Claim 13, Gilmore (Figs. 1-9; annotated Fig. 1 on Page 6) discloses the limitations set forth in Claim 8 and that the face (42) of the front wedge (32, 70) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), wherein the first face (44) of the body wedge (34) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), wherein the second face (46) of the body wedge (34) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), wherein the first face (48) of the middle wedge (36) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), and wherein the second face (50) of the middle wedge (36)  is a ramped face that is inclined with respect to the longitudinal axis of the body (22).  
	

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 2016/0353597 A1) in view of Kecmer (US 4,775,260).
	With respect to Claim 2, Gilmore discloses the limitations set forth in Claim 1 but fails to disclose that the device further comprising a stud operator positioned within the hole of the front wedge and adjacent to the interface portion of the ratchet, wherein the stud operator and the ratchet are configured such that rotation of the stud operator with respect to the body about the longitudinal axis in the second direction drives corresponding rotation of the ratchet with respect to the body about the longitudinal axis in the second direction.
	However, Kecmer (Figs. 4-6, annotated Fig. 4 on Page 9) teaches a device for fastening a printed circuit board, the device comprises an a front wedge (37), an end wedge (39), a body wedge (29), and a clutch mechanism (45), wherein the clutch mechanism (45) includes a front operator (81, 83), a spring (75), a stud operator (71), and a ratchet (41) having a threaded portion (41a) and an interface portion (73), wherein the stud operator (71) is positioned within a hole (79) of the front wedge (37) and adjacent to the interface portion (73) of the ratchet (41), wherein each of the stud operator (71) and the ratchet (73) are configured having tooth surfaces (92, 93) such that the rotation of the stud operator about a longitudinal axis in a second (counterclockwise) direction drive corresponding rotation of the ratchet (41) about the longitudinal axis in a second (counterclockwise) direction.
	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the configuration of Gilmore to include the clutch mechanism having the ratchet with the threaded portion and the interface portion being adjacent to the stud operator such that the threaded portion is threadably received in the internal thread of the body and that the rotation of the stud operator corresponds to the rotation of the interface portion in counterclockwise and clockwise direction as taught by Kecmer for the purpose of limiting the maximum forward torque that can be applied to the ratchet and thus the 

    PNG
    media_image2.png
    586
    616
    media_image2.png
    Greyscale

	With respect to Claim 3, Gilmore in view of Kecmer discloses the limitations set forth in Claim 2 and Kecmer (Figs. 4-6, annotated Fig. 4 on Page 9) further teaches that the interface portion (73) of the ratchet (41) includes at least one torque receiving surface (93, tooth surface), wherein the stud operator (71) includes at least one torque applying surface (92, tooth surface), and wherein the at least one torque applied surface (92) of the stud operator (71) and the at least one torque applying surface (93) of the interface portion (73) of the ratchet (41) are oriented obliquely, or angled, to one another. See Col. 4, lines 30-43.
With respect to Claim 4, Gilmore in view of Kecmer discloses the limitations set forth in Claim 3 and Kecmer (Figs. 4-6, annotated Fig. 4 on Page 9) further teaches that the front operator (81, 83) is positioned within the hole (79) of the front wedge (37); and

With respect to Claim 7, Gilmore in view of Kecmer discloses the limitations set forth in Claim 3 and Kecmer (Figs. 4-6, annotated Fig. 4 on Page 9) further teaches that the ratchet (41) are configured such that rotation of the stud operator (71) in the first direction (clockwise direction) with an applied torque that is less than a threshold torque (predetermined torque) drives corresponding rotation of the ratchet (41) in the first direction (clockwise rotation), and such that rotation of the stud operator (71) with respect to the body about the longitudinal axis in the first direction (clockwise rotation) with an applied torque that is greater than the threshold torque (predetermined torque) causes the stud operator (71) to rotate with respect to the ratchet (41) and does not cause corresponding rotation of the ratchet with respect to the body about the longitudinal axis in the first direction.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 2016/0353597 A1) in view of Kecmer (US 4,775,260) as applied to Claims 2-4 and 7 above, and further in view of Fischer (EP 0,308,584 A1).
With respect to Claim 11, Gilmore in view of Kecmer discloses the limitations set forth in Claim 8 but fails to disclose a spring positioned intermediate the body wedge and the body, the spring being configured so as to resist movement of the body wedge away from the body in the first direction.
However, Fischer (Figs. 1-4) teaches a device having a body (13), a body wedge (10), and a spring leaf (12) positioned intermediate the body wedge (10) and the body (13), the spring leaf (12) being capable of resisting movement of the body wedge (10) away from the body (13) in the first (lateral) direction.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the device of Gilmore in view of Kecmer with the spring leaf positioned intermediate the body wedge and the body as taught by Kecmer 

Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678         

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678